 306DECISIONSOF NATIONALLABOR RELATIONS BOARDGary AircraftCorporationandInternational Brother-hood of Operative Potters,AFL-CIO-CLC. Cases23-CA-3591, 23-CA-3660, 23-CA-3671, and 23-RC-3399May 12, 1971DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn December 8, 1970, Trial Examiner Harry H.Kuskin issued his Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engaging in unfair labor practices within the mean-ing of the National Labor Relations Act, as amended,and recommending that it cease and desist therefromand take certain affirmative action, and also recom-mending that the representation election held on April3, 1970, in Case 23-RC-3399, be set aside and a newelection held, all as set forth in the attached Trial Ex-aminer's Decision. The Trial Examiner further foundthat Respondent had not engaged in certain other un-fair labor practices alleged in the complaint, andrecommended that those allegations be dismissed.Thereafter,Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, the brief, and theentire record in these cases, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner, except as mddified herein.1.We do not agree with the Trial Examiner's findingthat Respondent violated Section 8(a)(1) of the Act byPresident A. W. Stewart's soliciting employee Riso totell other and less senior employees to vote against theUnion. In our opinion Stewart's request, unaccom-panied by either a threat or promise of benefit, was notunlawful.'2.We agree with the Trial Examiner that Respond-ent violated Section 8(a)(1) of the Act by granting itsemployees an attendance bonus plan and an increase inthe night shift differential. However, we do not adoptthe Trial Examiner's further finding that "by thereafterwithdrawing them," when it realized the implicationsof its conduct Respondent again violated Section8(a)(1) of the Act. The withdrawal was made on theadvice of Respondent's attorney to place the employeesinstatus quo ante.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, Gary Air-craft Corporation, Hondo, Texas, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order as hereinmodified:1.Delete paragraphs 1(b) and (e) from the Recom-mended Order and reletter the remaining paragraphsaccordingly.2. Insert the word "immediately" before the words"Notify" and "Guadalupe" in paragraph 2(c) of theTrial Examiner's Recommended Order.3.Substitute the attached Appendix for the TrialExaminer's Appendix.IT IS FURTHER ORDERED that the election held onApril 3, 1970, be, and it hereby is, set aside.[Direction of Second Election3 omitted from publica-tion.]'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with them.Excelsior UnderwearInc.,156 NLRB1236;N.L.R.B. v.Wyman-Gordon Co.,394 U.S. 759.Accordingly,it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters,must be filed by theEmployer with the Regional Director for Region 23 within 7 days after thedate of issuance of the Notice of Second Election by the Regional Director.The Regional Director shall make the list available to all parties to theelection. No extension of time to file this list shall be granted by the RegionalDirector except in extraordinary circumstances.Failure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed.APPENDIX'The Respondent has excepted to certain credibility findings made bythe Trial Examiner. It is the Board's established policy not to overrule a TrialExaminer's resolutions with respect to credibility unless the clear prepon-derance of all the relevant evidence convinces us that the resolutions areincorrect.Standard Dry Wall Products, Inc.,91 NLRB 544, enfd. 188 F.2d362 (C.A. 3). We find no such basis for disturbing the Trial Examiner'scredibility findings herein.'Member Jenkins agrees with the Trial Examiner that in the circum-stances the Respondent's conduct involved herein was violative of Section8(a)(1) of the Act.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in surveillance of the un-ion activities of our employees by attending theirunion meetings.190 NLRB No. 61 GARY AIRCRAFT CORPORATIONWE WILL NOT impliedly threaten our em-ployees with plant removal or closing down andterminating operations,if the Union prevailed inan upcoming election.WE WILL NOT grant benefits to our employeesduring an organizational campaign in order to in-duce them to abandon the Union.WE WILL NOT discourage membership in theUnion,or any other labor organization of our em-ployees,by discharging or otherwise discriminat-ing against our employees in regard to hire, tenure,or any other condition of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of their right to join or assist a union, tobargain collectively through representatives oftheir choosing,and to engage in other concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any and all such activities.WE WILL offer Guadalupe R. Canales immedi-ate and full reinstatement to his former job, or, ifthat job no longer exists,to a substantially equiva-lent position,without prejudice to his seniority orother rights, privileges,or working conditions, andmake him whole for any loss of earnings he mayhave suffered as a result of the discriminationagainst him.All our employees are free to become or remain, orrefrain from becoming or remaining,members of Inter-nationalBrotherhood of Operative Potters, AFL-CIO-CLC, orany other labor organization.GARY AIRCRAFTCORPORATION(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named in-dividual, if presentlyserving inthe Armed Forces ofthe United States,of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Dallas-Brazos Building,Fourth Floor, 1125Brazos Street, Houston, Texas 77002, Telephone 713-226-4296.307TRIAL EXAMINER'SDECISIONSTATEMENT OF THE CASEHARRY H. KUSKIN, Trial Examiner:This case was heardat San Antonio,Texas, from September 9 through September12, 1970.It had its genesis in the effortsof theInternationalBrotherhood of Operative Potters,AFL-CIO-CLC, hereincalled the Union or Union-Petitioner,to become the exclusivebargaining representative of employeesof Gary Aircraft Cor-poration,hereincalledRespondentorRespondent-Employer.The representation proceeding in Case 23-RC-3399 was initiated by a petition filed by the Union-Petitioneron February2, 1970,for an election in a unit of Respondent-Employer's production and maintenance employees; it wasfollowed first by a Stipulation for CertificationUpon ConsentElection entered into by Respondent-Employer and the Un-ion-Petitioner and approved by the Regional Director forRegion 23 of the Board,and then by an electionon April 3,1970, whichthe Union-Petitioner lost by avote of 120to 102,'and to which it filed timely objections.The complaint in Case23-CA-3591, which was amended during the hearing,issuedon June 18,1970, and was consolidated with Case 23-RC-3399;the consolidated complaint in Cases23-CA-3660 and3671, whichwas also amended during the hearing,issued onAugust 12,1970, and was simultaneously therewith con-solidated further with Cases23-CA-3591 and 23-RC-3399.The complaint in Case 23-CA-3591 isbased on a charge filedon June 8, 1970; the partof the consolidated complaint relat-ing to Case23-CA-3660 is based on a charge filed on June17, 1970;and the part of that complaint relating to Case23-CA-3671 isbased on a charge and an amended chargefiled on June 17 and August 12,1970, respectively.The ques-tions presented are (1) whether the election should be setaside because of conduct affecting the results of the election;(2) whether Respondent,in violation of Section 8(a)(1) of theAct, interfered with, restrained,and coerced employees in theexercise of their Section7 rights;and (3) whether Respond-ent, in violation of Section 8(a)(3) and(1) of the Act, dis-criminatorily discharged employees Guadalupe R. Canalesand Jesse Carmona on March 13 and June4, 1970,respec-tively,for union-connected reasons.' Respondent denies thatithas engaged in anyof theunfair labor practices allegedherein.Upon the entire record,including my observation of thewitnesses,including their demeanor while on the witnessstand,and after due consideration of thebriefs of theGeneralCounsel and Respondent, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTThe amended complaints allege, and Respondent admits,that it is a Texas corporation engaged in manufacturing,buying, selling,exchanging,overhauling, repairing,and leas-ing aircraft and their component parts; that it operates afacility at Hondo, Texas, which is the only facility involvedherein,where it is engaged in the repair of ground supportengines and that during the past 12 months, which is a repre-sentative period, goods and materials purchased by it and'There was one challenged ballot which could not affect the results of theelection'At the hearing,Igranted the motion of the General Counsel to with-draw the Section 8(a)(5) allegations appearing in the consolidated complaintin Cases 23-CA-3660 and 3671 I also granted his motion to withdrawparagraphs 7(e), (f), and(g) of the complaint in Case 23-CA-3591, it ap-pearing that the allegations in these paragraphs are encompassed in para-graphs 7(b), (c), and(e) of the above consolidated complaint 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDvalued in excess of $50,000 were shipped directly to itsHondo, Texas, facility from points outside Texas. I find uponthe foregoing, as Respondent also admits, that Respondent isengaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that International Brother-hood of Operative Potters, AFL-CIO-CLC, is a labor organ-ization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Some Background Facts; The Sequence of Events; TheIssues HereinThe Union made an attempt at organizing Respondent'semployees at its Hondo, Texas, facility during 1968 but wasunsuccessful; it lost the Board election held in that connec-tion in November 1968. The Union's next campaign at thisfacility began about a year late;, in December 1969. At thattime, Fidel Sanchez, an international representative and or-ganizer for the Union, approached some employees, withwhom he had had contact during the prior campaign, abouthelping in this new organizational effort. Among those whoagreed to help were employees Carmona and Canales. There-after each of them got employees to sign union authorizationcards.Carmona and Canales also served with other em-ployees, whom they helped select, as committeemen on anin-plant organizing committee. In addition to the committeemeetings held during the campaign, the Union called threegeneral meetings of plant employees which were held in Janu-ary, February, and March, 1970, respectively, at the WestEnd Club in Hondo, Texas, about 1-1/2 miles from theHondo plant, and each meeting was preceded by the distribu-tion of handbills in front of the plant announcing the event.At the January meeting, Canales was the only employee,among the approximately 135 employees in attendance, whosat on the rostrum along with Union Organizer Sanchez andother union officials. Among those attending the Februarymeeting was Foreman Frank Gomez, an admitted super-visory employee.'It is apparent from the testimony of Assistant GeneralManager Charles E. Hutcheson, an admitted supervisor, thatRespondent became aware in short order of the fact that theUnion was making another attempt at organizing the Hondoplant.He acknowledged that he had discussions concerningthe union activity in the plant with Arturo Barrientes, aleadman and also an admitted supervisor, starting in Decem-ber 1969 and until shortly before the latter's discharge onFebruary 6, 1970.1 More specifically, he testified that, "Iwould say maybe seven or eight times he dropped by my office.he would come to me and say he would like to tell mehow things are going in the plant, that maybe there were guysagitating over on the assembly line or in the cylinder line,things like that. Some guys, he said, he knew were passing outcards in the plant."5 Also according to Hutcheson, he neitherasked for, nor did Barrientes mention, the names of em-ployees engaging in the prounion activity being reported tohim. Contrary to the above, Barrientes testified that, duringone such conversation, Hutcheson inquired about how theUnion was doing, was it "coming strong or was it weak orwhat?", that he then told Hutcheson that "he better watch'The record fails to disclose whether or not Gomez was handbilled priorto that meeting.All dates hereinafter are in 1970, unless otherwise indicated.On one such occasion, according to Hutcheson, Barrientes told him,speaking in the context of the Union, that "he [Barrientes] was pretty surethere was a couple of bad apples in the sheet metal shop."Canales", and that Hutcheson responded, in turn, "I know.We know that already." It was also Barrientes' testimony thatHutcheson "was always on [his] back" to give him, Hutche-son, information about the Union. Although Barrientes' tes-timony was somewhat confused at times, and although hisprehearing affidavit to a Board agent, in evidence as GeneralCounsel's Exhibit 2, admittedly omits many of the details towhich he testified as a witness for the General Counsel, I amsatisfied from all the foregoing, and particularly from Hutch-eson's apparent receptivity to the information which Bar-rientes admittedly brought to him on these seven or eightoccasions, that Hutcheson did, as Barrientes testifiedand alsostated in the above prehearing affidavit, ask Barrientes toobtain such information and that Barrientes told Hutcheson,during one of these meetings, that he, Hutcheson, betterwatch Canales. I therefore credit Barrientes in this regard.As already found, on February 2, the Union filed its peti-tion for anelection ina unit of Respondent's production andmaintenance employees at the Hondo plant. On the same day,Respondent received a letter from the Union demandingrecognition as the bargaining representative of these em-ployees. Thereafter, at about 3 p.m. of the same day, RobertS.Bambace, Esquire, who is also of counsel to Respondentherein, appeared at the plant. He read the Union's letter andsuggested that a meeting be convened of all supervisors. Atthe ensuing meeting, according to Bambace, the followingoccurred: He inquired as to whether all those assembled hada copy of the Company's "do's and don'ts,"6 and the twoindividuals who answered in the negative were furnished withcopies.He also reminded the assemblage of the contents ofthe "do's and don'ts" in general terms, telling them to re-member three principles in relation thereto, namely, to makeno promises, to make no threats, and always to tell the truth.He then proceeded to ask them questions, such as, whethersupervisors were privileged (1) to engage in surveillance, (2)to go to a union meeting, or (3) to ask employees whether ornot they had signed cards-the purpose of these questionsbeing to test them to see whether they got themessage. Inaddition, he told them that, if they saw employees passing outunion leaflets or wearing union buttons, they were to ignorethe leaflets and buttons, as the employees were to be judgedon whether they were good or bad workers. Barrientes alsotestified with respect to this meeting. While he testified thatBambace (1) told the assemblage,inter alia,that it was "upto the leadmen to keep the Union out of the plant by tellingthe employees that a unionwasn'tgoing to help them any"and (2) mentioned the last election at which 68 employeesvoted for the Union and added that he wanted the leadmen"to go out and find out who those persons were". He alsotestified that Bambace told the leadmen "to go out and tellthe people what ... they thought about a union, if it wasgood, bad or whatever it was" and he corroborated Bambaceon the fact that he tested the leadmen by questions to ascer-tainwhether they understood the Company's "do's anddon'ts." In view of all the foregoing, and the probabilities ofthe situation, as well as Bambace's denial that he asked theleadmen and supervisors to ascertain from those who hadvoted for the Union in the last election why they had doneso, and his further denial that he told the leadmen and super-visors that they should interrogate employees about theirintent as to voting for the Union in the next election, and alsoin light of the fact that Bambace impressed me as a morereliable witness than Barrientes, I credit Bambace's version'This document is in evidence as G. C. Exh. 13. It was distributed toRespondent's supervisors and leadmen about 3 years before the instanthearing. GARY AIRCRAFT CORPORATION309and find that the content of the meeting was as testified to byhim.'The record shows, and Respondent admits, that after theabove talk by Bambace, Barrientes interrogated Respondent'semployees. Respondent- concedes that the interrogation wasunlawful but contends further, in effect, that this was not aviolation of the Act, as alleged (1) because it was in violationof Bambace's specific instructions and in disregard of the"do's and don'ts," for which Respondent terminated him onFebruary 6, a few days later, after an investigation among itsemployees revealed that he had engaged in such conduct and(2) because it thereafter apprised his subordinates of his dis-charge and of the reason therefor, namely, his violation ofFederal law. The issue thus posed is whether Barnentes'interrogation warrants, in the circumstances, a finding thatRespondent violated the Act thereby. I shall deal with theallegation relating thereto more fully hereinafter.The record shows further that subsequently, about themiddle of the month of February, Vice President A.J. Stewartand Personnel Manager Joel Gomez made speeches to theemployeesin smallgroups of two or moresessions' in whichthey announced an additional paid holiday on MemorialDay, an increase in the differential from 5 cents to 10 centsan hour for employees on the night shift, and an attendancebonus to be paid every 120 days (each such period beingcoextensive with the 120-day periods used for employee wageevaluation) to any employee who had perfect attendance forthat period. So far as appears, a week or so later, Respondenthad occasion to mention to Bambace that these benefits hadbeen given, and was advised by him to delay the increase inthe night shift differential and the attendance bonus due tothe receipt of the Union's letter demanding recognition butto allow the grant of the additional holiday to stand. Where-upon, within a week, A.J. Stewart and Gomez communicatedthe withdrawal and the reason therefor to the employees.'The amended complaints herein allege that the granting ofbenefits as well as the withdrawal of benefits granted wereviolative of Section 8(a)(1) of the Act.Additional 8(a)(1) issues alleged in the amended com-plaints herein relate to whether during the period between thefiling by the Union of its representation petition on February2 and the election on April 3, Respondent, through one ormore of the following admitted supervisory personnel,namely, A.W. Stewart, its president; A.J. Stewart, its vicepresident; Guillermo Gutierrez, its vice president in charge ofengineering; Joel Gomez, its personnel manager; Charles E.Hutcheson, its assistant general manager; Juan Gonzalez andFrank Gomez, its foremen; and Vernon Muennink, its lead-man, engaged in one or more of the following acts: interroga-tion of employees concerning their union activity; threats toemployees of plant closure, of sale of plant machinery, ofreduction in the amount of work for employees, of temporarylayoffs, or of discharge because of their union activity; attend-ance at a union meeting so as to interfere with the employees'organizational rights; solicitation of employees to campaignamong other employees to vote against the Union in theThere is testimony by Bambace that Arthur J Stewart, Respondent'svice president, and Hutcheson, the assistant general manger, also spoke atthismeeting However, the record is devoid of any reference to what theysaid at the timeGomez usually accompanied Stewart when these speeches were madeHowever, he, alone, spoke to the night shift employees During the formeroccasions, Stewart would make the presentation in English and Gomezwould follow with a translation of Stewart's speech into Spanish, if hisquestioning of the employees in Spanish revealed that what Stewart had saidwas not clear to themAccording to Respondent, the withdrawal occurred no more than 2weeks after the announcement of these benefitscoming election; promises to employees that they would re-ceive a wage increase if they voted against the Union in thatelection; and granting wage increases to employees on orabout the day of that election in order to dissuade them fromvoting for the Union. And finally, the amended complaintspresent theissuesof whether during the period before theelection, namely, on March 13, Respondent discriminatonlydischarged employee Guadalupe R. Canales for union-con-nected reasons; and whether, subsequent to the election,namely, on June 4, Respondent discriminatorily dischargedemployee Jesse Cannon, also for union-connected reasons.As to Case 23-RC-3399, one of the consolidated casesherein, it involves the issue of whether the Union's objectionsto the election have merit and warrant setting the electionaside. Insofar as the objections allege coercive interrogationof employees, surveillance of employees' union activities,threats to employees of loss of benefits in the event they votedfor the Union and/or assisted the Union in its organizationalefforts, threats to close the plant in the event the employeesvoted for the Union, promises of benefits in the event theyvoted against the Union, and the granting of wage increasesimmediately prior to the election in order to dissuade em-ployees from voting for the Union, these allegations parallelthose in the amended complaints herein. However, an addi-tional issueraised by the objections, and not covered by theseamended complaints, is whether Respondent interfered withthe election by posting in the plant only election noticeswhich, except for the bilingual sample ballot set forth therein,are in English, when the Regional Director furnished it forposting both a set of such election notices and another set ofelection notices which, except also for the bilingual sampleballot set forth therein, are in Spanish.B.Findings of Fact and Conclusionsas tothe 8(a)(1)Allegations1.The allegations of 8(a)(1) in the complaint in Case23-CA-3591, as amendedParagraph 7(a) of this amended complaintallegesthat be-tween February 1 and 6, 1970, Leadman ArturoBarrientesinterrogated employees concerning their union membership,activities, and desires in violation of the Act. As alreadyfound, Respondent admits that subsequent to the meeting ofBambace and members of management with the leadmen andsupervisors on February 2, Leadman Barrientes, an admittedsupervisor within the Act'smeaning,unlawfully interrogatedRespondent's employees, however, it contends that, underthe circumstances, it did not violate Section 8(a)(1) of the Actthereby. It is apparent from the testimony of Barrientes that,at some point during the Union's organizational campaign,he decided to aid the Union in its organizational drive. Bar-rientes explained his actions, as follows: "At first I didn't, butthey were always on my back, everything I did, they watchedme. I couldn't do nothing because, in the first place, I wasn'tfor the Union, but then I started thinking, myself, and I said,`well,what the hell, I am going to go for the Union becauseeven if I am not for a union they think I am for a union; soI had to do it anyway. I had no choice."' Barnentes testifiedfurther, in this connection, without pinpointing the time pre-cisely, that he got 7 or 8 employees to sign union authoriza-tion cards, talking to most of them at work and to others intown, and telling them "it's up to them whether they wantedto sign or not, but its better for them to sign it because theywould obtain more money and better conditions, and if [he]were them [he] wouldsign it."Respondent introduced credible testimony to show that itlearned through questioning of employees under Barrientes'supervision that Barrientes had, in fact, questioned them as 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDto their feelings or activities regarding the Union." Therecord also discloses that, on February 6, Barrientes wascalled into the office of Hutcheson, the assistant generalmanager, and was told that he was being terminated becauseof his interrogation of employees in violation of Federal lawand contrary to the orders of President A.W. Stewart. Therecord further shows that the following Monday Hutchesonconvened Barrientes' subordinates and advised them of Bar-rientes' discharge and the reason therefor. According to Hut-cheson, he told them that "it had come to our attention thatBarrientes had been questioning them about their union ac-tivities, about their opinion of a union and how they wouldvote in the event of an election, that this was a direct violationof Mr. Stewart's orders, that Barrientes was aware of this, hehad a copy of these orders, and it had been explained to himseveral times, that Mr. Stewart felt their opinion of a unionor how they would vote, this was entirely up to them. Thiswas a decision they had to make. We would not have oursupervisors spying on them or interfering in any way."It is apparent from all the foregoing that, in engaging inthis prounion conduct, Barrientes was acting in derogation ofBambace's instructions on February 2 to him and othersupervisory personnel, and in derogation of the instructionsfrom President A. W. Stewart, which was set forth in the"do's and don'ts" distributed to supervisory personnel. It isalso apparent that Respondent acted with reasonable dis-patch to terminate Barrientes for such conduct and made thereason for such discharge known to his subordinates, and atthe same time assured them of their right to be free from suchinterference by management. Accordingly, as Respondentdid, in this particular situation, take the foregoing steps toapprise the employees that it did not condone Barrientes'interrogation of its employees, I am persuaded, and find, thatit thereby effectively disassociated itself in the eyes of theemployees from these instances of interrogation and that itmay not be held responsible therefor. Accordingly, I findfurther that the allegations in paragraph 7(a) of this amendedcomplaint have not been sustained by the record."The General Counsel contends, in effect, for the first timein his brief, that Respondent's act of informing the employeesof Barrientes' discharge constituted, under the circum-stances, a signalor threat of like actionagainstemployees forengaging in Barrientes' activity of talking about the Union,and that such a finding would be proper, notwithstanding thefact that the discharge of a supervisor for such activity isusually not subject to adjudication under the Act. However,absent any allegation in any of the amended complaintsherein to this effect, and absent any litigation of thisissue, Ifind it unnecessary to, and do not pass upon, this contention.Paragraph 7(b) of this amended complaint alleges that, onor about February 7, Foreman Juan Gonzales interrogatedemployees concerning their union membership while he andthey were at a cafe in Hondo, called "Santillano's." In sup-port thereof, the General Counsel adduced testimony byCanales that the following occurred about that time: Gon-zales, a friend of his of about 20 years standing, and employeeValdemar Sanchez stopped at his house on a Saturday or10Employee Manuel DeLeon testified that Personnel Manager JoelGomez and other officials called him in for the purpose of asking himwhether Barrientes had questioned him about the Union. Gomez himselftestified credibly that he talked to all of Barrientes' subordinates, individu.ally, telling them that he was going to ask them some questions aboutBarrientes and some of his actions with his employees, that "this in no waywould be held against them", that he would then ask them whether Bar-rientes had at any time questioned them as to their feelings or activitiesregarding the Union, and that, after they responded, he would ask themwhether they would mind signing a statement to that effect.11SeeCosmodyne Manufacturing Company,150 NLRB 96.Sunday evening. He had a few drinks with them and then, atGonzales' invitation, they proceeded in Gonzales' truck to"Santillano's" place.When they got there, Valdemar Sanchezgot out of the truck to go to the restroom but Gonzales andCanales remained in the truck. During the absence of Valde-mar Sanchez, Gonzales asked him if he knew that FidelSanchez, the representative of the Union, had been at theplant.He then replied, "You know, I am the only one thatcould put the Union in there."12 Gonzales replied, in turn,that he was not for or against the Union, because he, Gon-zales,was a foreman. Valdemar Sanchez was approaching thetruck at this time and Gonzales then said, "Come on, let'stalk about this later." Canales acknowledged, during cross-examination, that "both Gonzales and he were "half drunk"at the time. In addition, Valdemar Sanchez, a witness forRespondent, testified that he did not leave the truck whenthey arrived at Santillano's; that they saw that the place wasvery quiet and continued on their way; and that, during theentire time that he was together with Gonzales and Canales,he did not hear any conversation between Gonzales andCanales about the Union, nor was the word "union" men-tioned. Gonzales did not testify in this proceeding. In view ofCanales' admitted state of insobriety at the time, and in viewof the countervailing testimony of Valdemar Sanchez, I amunable to find that such a conversation did, in fact, take place.Moreover, even if such conversation did occur, Gonzales didno more than inquire whether Canales knew that the organ-izer for the Union had been at the plant, and Canales thenproceeded to brag about his influence among the employeesin union matters, As such, Canales' attribution to Gonzaleswould fail to preponderate in favor of a finding of interroga-tion in contravention of the Act. Accordingly, I conclude,and find, that the allegations of paragraph 7(b) of theamended complaint in Case 23-CA-3591 have not been sus-tained.Paragraph 7(c) of this amended complaint alleges that, "inearly February 1970, the exact date being unknown," Person-nelManager Joel Gomez interrogated employees concerningtheir union membership, activities, and desires. The GeneralCounsel relies, in this connection, on Carmona's testimony tothe following effect: About 3 weeks before Barrientes' dis-charge, he was called into the office where he found JoelGomez and two other management representatives, i.e.,Charles Heilig and Ken Mullins. After some questions byGomez as to the kind of leadman Barrientes was and as tohow Barrientes was treating him, Gomez asked him whetheranybody has been talking to him about the Union. He namedthree people and identified them as Barrientes, Heilig, andGomez. At this, Gomez laughed, saying that he did not meanto include those in the office. Gomez then continued by ask-ing whether he knew whetherBarrienteswas working for theUnion or saw him doing anything for the Union. He an-swered, in turn, that he did not know, that Barrientes doeshis work and he, Carmona, does his own work. At this point,he expressed concern over the fact that Barrientes was "in allthis trouble," and Gomez answered that he thought thatBarrientes was doing something for the Union. To Gomez'further questions as to what Barrientes said to him about theUnion, he replied that Barrientes asked him what he thoughtabout the Union, what was his opinion and how he was goingto vote. He also told Gomez that he asked Barrientes' whyhe, Barrientes, was asking these questions, and Barrientesreplied that he had orders to do so from the office. At the" During cross-examination, Canales denied that he volunteered theabove to Gonzales, saying, "I didn't voluntarily tell him because he wasasking me indirectly about Fidel Sanchez because I psychoanalyzed hisquestion to me." GARY AIRCRAFT CORPORATION311same time, he also volunteered that other leadmen or super-visors were asking other employees the same questions asBarrientes, and he mentioned leadman Barrios and RubinRodriguez and Foreman Frank Gomez" in response toGomez' request for names. Gomez indicated that he wouldhave these named individuals in the office later and asked himto sign a statement. When he answered that he did not wantto sign it, Gomez replied that he did not have to sign it if hedid not want to do so. Only Gomez, among those present formanagement at this discussion, testified in this proceeding.Gomez gave general testimony as to the nature of his dis-cussion with Barrientes' subordinates", omitting any mentionof the specifics of his conversation with Carmona and failingto deny that he asked Carmona for names of the persons whohad talked to him about the Union. The General Counselargues that such failure warrants a finding that Gomez didso inquire and that he did thereby interrogate Carmona inviolation of the Act. However, as I am persuaded by Gomez'other testimony in the record that the thrust of these inter-views was to find out what Barrientes was doing, and asCarmona, himself, testified that the discussion began withconversation about Barrientes as a leadman, I am unable tofind that the record preponderates in favor of a finding thatGomez did, differently from his discussion with other subor-dinates of Barrientes about whether Barrientes was question-ing them about their feelings or activities regarding the Un-ion, ask Carmona in a broadside fashion whether anybodyhad been talking to him about the Union. Accordingly, Iconclude and find that the allegations of Paragraph 7(c) ofthis amended complaint have not been sustained.Paragraph 7(d) of this amended complaint alleges, in sub-stance, that Respondent violated the Act through the attend-ance of Foreman Frank Gomez at a union meeting. There istestimony by Canales that Frank Gomez attended a unionmeeting held during the latter part of February and that,while there, Frank Gomez conversed with him. FrankGomez was not called as a witness in this proceeding and itdoes not appear that he was unavailable. On this state of therecord, I credit Canales' testimony and find that FrankGomez did attend this union meeting. Respondent defends onthe grounds that (1) "there is not a scintilla of evidence thatthe Company ordered or suggested that Leadman Gomez goto these meetings, if he did go" and (2) "the evidence estab-lishes that the Union handbilled in front of the Company'splant on numerous occasions,inviting recipients to unionmeetings, and that leadmen were probably handed notices ofunion meetings as they were leaving the plant along with theCompany employees (no Company employees engaged in thehandbilling)." As to (1) it is clear that, irrespective of whetherRespondent ordered or suggested that Frank Gomez attendthe meeting, it would be answerable for his conduct in attend-ing the meeting, under the doctrine of"respondeat superior," applicable herein. In this connection, although Respondentand Canales referred to Frank Gomez as a leadman, I notethat Respondent admitted in its answers to the complaintsherein that his supervisory title was that of foreman. It is alsoapparent from the record that Frank Gomez was a highranking supervisor, since there were six foremen immediatelysubordinate to Hutcheson, the assistant general manager, andto which foreman about 25 leadmen, also admitted to besupervisors, were, in turn, subordinate. As to (2), even grant-ing that the handbill inviting attendance at the meeting was" As in the case of Barrios and Rodriguez,there is no direct evidence inthe record of any incidents of interrogation by any of these individuals, noris it alleged in any of the complaints herein that any of them engaged ininterrogation in violation of the Act" See fn. 10,supra.given to Frank Gomez, such handbilling falls far short of anexpress invitation to Frank Gomez to attend the meeting.Accordingly, I find, in view of all the foregoing, that theattendance by Frank Gomez, a high ranking supervisor, atthe union meeting, without a specific invitation, constitutedsurveillance which reasonably tended to interfere with, re-strain, and coerce employees in their organizational rightsand that Respondent thereby violated Section 8(a)(1) of theAct.15Paragraph 7(h) of this amended complaint alleges that onor about April 1, A. W. Stewart, president of Respondent,threatened employees with the sale of all the plant machineryif the Union won the scheduled election on April 3. TheGeneral Counsel adduced testimony by Carmona in this re-gard. According to Carmona, the conversation occurred oneweek before the election and began in the plant lunchroom16and was continued in the plant proper near the grinders. Hegave the following account of the episode: A. W. Stewartapproached him with a piece of paper in hand and said thathe, Carmona, had been working for Respondent for 3-1/2years, and had received 85 centsin raisesduring that period.A. W. Stewart then asked when his last raise occurred andhe replied, in turn, that it occurred 8 months ago. At this, A.W. Stewart pointed out that hewas askinghim, Carmona, forthe amount of the raise and not for its timing and suggestedthey "go out by the grinder so [they] can talk." When theywere at the grinders, A. W. Stewart again adverted to theabove-mentioned tenure of 3-1/2 years and added that he,Carmona, was the kind of man the Company wanted as anemployee. A. W. Stewart followed this by asking whether heliked his job, and, when he implied that he did, A. W. Stewartsaid, "I want you to help me and talk to the new employees,tell them to work for the Company because you have moretime for this Company." After this, A. W. Stewart began totalk about the machinery in the plant, saying, "Do you seeall this machinery around here? I owe on it. I am paying forit,making payments.... Are you making payments? At this,he replied, "Yes sir, I am making my payments" and A. W.Stewart interjected, "I am tired of this business going aroundhere, this union. Anytime I feel like it, I can sell the wholemachinery and retire. Then what will you do?" His answerwas that he would be doing what he was doing before Re-spondent employed him, namely, look for a job. The conver-sation concluded with A. W. Stewart saying, "You are prettysmart, uh?" and with his denying that he was smart. Al-though A. W Stewart admitted having a conversation withCarmona during the week of the election, he placed the entireconversation in the lunchroom, and said it was confined towhether Carmona had been getting raises at evaluation time.The occasion for the conversation, according to him, wasthat, during his visit to the Hondo plant that day, he heardfromsomeone,whom he could not identify, that Carmonawas going around saying that he had not been getting suchraises; this caused him to check the matter with someone inthe personnel department, from whom he learned that Car-mona "had recently had a couple of raises, in accordance withour regular evaluation procedure."Whereupon, he askedCarmona "why he had been saying he didn't have a raisewhen he knew he had, and that [he, A. W. Stewart], hadchecked and [Carmona] had had normal raises." Also, ac-cording to A. W. Stewart, this ended the conversation. Inevaluating the foregoing, I note the following: Although A.W. Stewart testified that he had ascertained from the person-nel department that Carmona had recently had a couple ofraises, Respondent's Exhibit 21, in evidence, which sets forth" See Colo. Well Service, Inc.,163 NLRB707, 712-13"This is also known as the break room. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe results, as shown by Company records, of the evaluationsmade in November 1969 when Carmona was due for evalua-tion, omits Carmona's name from among those who receivedraisesat that time. It is therefore unlikely, I find, that A. W.Stewart would have received information to the contrary andwould have made a statement at odds with the actual factsto Carmona. More likely, I find, is Carmona's testimony thatA.W. Stewart asked him when he had last received a raiseand that he replied that it occurred 8 months ago." I notefurther that both Vice President A. J. Stewart and Muenninkplaced Stewart in the lunchroom during the entire conversa-tion with Carmona and immediately thereafter. However,even so, A. J. Stewart's testimony corroborated Carmona'stestimony insofar as Carmona claimed that A. W. Stewartand he moved from their initial location to another locationwhere they "can talk." Thus, A. J. Stewart testified, "Therewere a number of people entering the breakroom. And afterhe [A. W. Stewart] got Carmona's attention, they walkedover aside, out of the traffic, away from the people, away fromsome individuals that were already seated in the break room."In all these circumstances, I am persuaded that, irrespectiveof where this conversation occurred, Carmona's testimony asto the content of this conversation is more reliable than thatof A. W. Stewart, and I credit Carmona in this regard. Ac-cordingly, I conclude, and find, in view of the foregoing andon the entire record, that A. W. Stewart made it clear toCarmona that the Union's presence in the plant could causehim to close down the plant and retire, thereby making animplied threat that this would be the consequence of a victoryby the Union in the coming election. And I conclude, and findfurther, that the foregoing conduct interfered with, re-strained, and coerced Carmona in his Section 7 rights, inviolation of Section 8(a)(1) of the Act.1eParagraph 7(i) of this amended complaint alleges that, onor about April 1, President A. W. Stewart solicited an em-ployee to tell other and less senior employees to vote againstthe Union in the coming election if they wished to continuetheir employment. Employee Joe Riso testified, in this regard,that during the week of the election, A. W. Stewart ap-proached him at his place of work and said that he, Riso,"was one of the oldest persons working for the Company, that[he, Riso], should go around to some of them newer boys thatwere working there and try to explain to them that [theemployees] didn't need a union ... there was no sense injoining the Union when he [A. W. Stewart] done everythingfor [the employees] and [they] could talk to him ... anytime[they]wanted to ... because he always was ... and he waswilling to talk to [the employees]." As to the foregoing, A. W.Stewart testified that he had "no recollection of talking toRiso on that particular subject." I note, however, that thereis testimony by Carmona, set forth above, which I have cred-ited, that A. W. Stewart spoke to him, Carmona, as followsduring their conversation in and about the lunchroom abouta week before the election: "I want you to help me and talkto the new employees, tell them to work for the Companybecause you have more time for this Company." Since Riso'sattribution to A.W. Stewart made to him during the sameperiod is generallysimilar toCarmona's attribution to A. W.Stewart, and since A. W. Stewart could not recall whether hespoke to Riso "on that particular subject," I conclude, and" Carmona's evaluation prior to November 1969 as to whether he shouldreceive a raise would have been in July 1969, about 8 months before theinstant conversation. Although there had been an evaluation of Carmona inMarch 1970, he was not aware at the time of this conversation of the resultsof that evaluation1"See discussion,infra,in respect to Gutierrez' remarks to employeeDeLeon about closing the plantfind, that Riso testified more reliably than A. W. Stewart inthis regard, and I credit Riso. Accordingly, I find that A. W.Stewart solicited Riso to tell other and less senior employeesto vote against the Union, in violation of Section 8(a)(1) ofthe Act.Paragraph 7(j) of this amended complaint alleges that, onor about April 3, the day of the election, Assistant GeneralManager Hutcheson promised employees wage increases ifthey voted against the Union in this election. Carmona tes-tified that he was approached by Hutcheson in the plantshortly before the election was to start, that employee Mar-tinez was also present," and that the following then occurred:Hutcheson said, "Listen, I am going to say it once, and getit straight in your head. When you go up, climb the coconuttree, get those two coconuts, on the way down hold on to yournutsand work for the Company. We don'twant a unionaround here. We want to stop it up. You work for the Com-pany and Mr. Stewart is going to give you more money, Gotit clear?" He answered "Ok, Charley," and the conversationended. As to the foregoing, Hutcheson testified that he didhave a conversation with Carmona at the time mentioned byCarmona. Like Carmona, he said that he opened the conver-sation with the coconut story. His version of the story wasthat he told Carmona, "I am telling you like the hurricanetold the coconut tree: `Hang on to your nuts. This is noordinary blow job."' He testified further that he then askedCarmona to vote for the Company, adding that he, person-ally, felt that "we didn't need a union at [the Company]; Mr.Stewart had been giving us many benefits and that they wouldcontinue to increase as the years went by." Since Carmonaadmittedly did not know what Hutcheson meant by the refer-ence to the coconut tree and, as both Carmona's and Hutch-eson's version of what was said in that connection is ambigu-ous, I attach no significance adverse to Respondent to thatportion of the conversation. And as to the rest of the conver-sation, as Hutcheson's version of these remarks does notexceed permissible bounds, and as Carmona's version issomewhat ambiguous and falls short of establishing that Hut-cheson offered him a wage increase if he voted against theUnion, I find that the record does not preponderate in favorof a finding that Hutcheson's remarks on this occasion con-travened the Act. Accordingly, I find that the allegations ofparagraph 7(j) of this amended complaint have not been sus-tained.2.Theallegationsof 8(a)(1) in the amended consolidatedcomplaint in Cases 23-CA-3660 and 23-CA-3671Paragraph 7(a) of this amended consolidated complaintallegesthat at a date unknown during the last 2 weeks ofMarch, Vice President Guillermo Gutierrez threatened em-ployees with plant closure if theyengaged inprounion ac-tivity. Employee Manuel DeLeon testified, in this connection,that, about 2 weeks before the election on April 3, Gutierrez,an admitted supervisor, approached him at his place of workand said that, "if the Union comein,wewould have a unionat Gary Aircraft and Mr. Stewart could pick up all the toolsor everything out of the Hondo plant and move it up toNelson Road [one of the otherplants],because he worked fora lot of unionizedcompanies,you know. That could bedone." To this, he responded that he did not know anythingabout it because he had never worked for a unionized com-pany. During cross-examination,when confronted with hisprehearing affidavit to a Board agent, DeLeon testified thathis affidavit correctly reflects what Gutierrez said on thatoccasion, namely, that "[he had] worked for a lot of compa-" Martinez did not testify in this proceeding GARY AIRCRAFT CORPORATION313nies that are unionized and if the Union happens to come hereand if Mr. Stewart and the Union don't agree to what theUnion wants for you all,he could just shut her down andmove everything to Nelson Road."Gutierrez testified onbehalf of Respondent but was not questioned concerning anyconversation with DeLeon.20 Accordingly,sinceGutierrezdid not specifically deny De Leon's testimony that Gutierrezand he had a conversation with respect to what could followin the wake of the Union's success in the coming election, andsince DeLeon impressed me as a more reliable witness thanGutierrez,I credit DeLeon and find that such a conversationtook place.And I find further that DeLeon's testimony, dur-ing cross-examination,accurately reflects what Gutierrezsaid on that occasion.I find,therefore,that Gutierrez toldDeLeon that the plant could be shut down and moved if theUnion won the election and Respondent was unable to meetthe contract demands of the Union.The Supreme Court hasrecently held that an employer"may even make a predictionas to the precise effects he believes unionization will have onhis company.In such a case,however,the prediction must becarefully phrased on the basis of objective fact to convey anemployer's belief as to demonstrably probable consequencesor to convey a management decision already arrived at toclose the plant in the case of unionization.SeeTextileWork-ers v.DarlingtonMfg. Co.,380 U.S. 263,274, No.20."21 I amsatisfied that Gutierrez'remarks to DeLeon do not meet thistest.Thus,Gutierrez made no mention of an actual manage-ment decision to close or move the plant in the event ofunionization.Nor is there any showing that his remarks werepredicated upon Respondent's known inability to meet theunion wage scales or other economic demands.Indeed, it isapparent that no economic demands had as yet been made bythe Union upon Respondent.Accordingly,I find that Gu-tierrez did not tell DeLeon what he reasonably believed willbe the likely economic consequences of unionization that areoutside of Respondent'scontrol,but, instead,impliedlythreatened economic reprisal in the form of plant closure orremoval,to be taken solely on Respondent's own volition. Ifind further that Respondent thereby violated Section 8(a)(1)of the Act.22Paragraph 7(b) of this amended consolidated complaintalleges that on various dates in March and during the first 3days in April,Joel Gomez threatened employees with plantclosure if they continued their prounion activity.Also ac-cording to the allegations of paragraph 7(d) of the samecomplaint,at about those times, Gomez threatened em-ployees with a work reduction if they selected the Union inthe coming election.The only testimony proffered by theGeneral Counsel as to the above was given by employeeAdolfoGarcia and was as follows: At one of the meetingswhich management had with employees at the plant,at whichhe was present,Gomez,the personnel manager, said to theassemblage,"thatMr.Stewart might be forced to close theplace down if a union took place...in the form because. they might not have any more...contracts or anythinglike this." He was unable, however,to identify the meeting atwhich this took place,and was also unable to remember whatwas said before or after this remark.Gomez denied that hemade any speech wherein he said that the Company mightclose the plant and there would not be any contracts or any30Gutierrez was asked,however, whether he made a statement to theabove effect to employee Joe Riso and he answered,"Inever made such astatement,so sir "" N.L R Bv.Gissel PackingCompany, Inc,395 U S. 575" SeeN.L.R B v GissellPacking Company,Inc., supraSee alsoJamesA Pearson,et al d/b/a Crystal LakeBroomWorks,159 NLRB 429, 435,and cases cited therein.work,or that everybody would be laid off. He also denied thathe ever told employees anything to the effect that if the Unioncame in there would be layoffs.However,he did acknowledgethat,during one speech,A. J. Stewart and he(in tTie courseof translating A. J. Stewart's words from English to Spanish)answered an employee's question as to whether there wouldalways be work for the employees, and that they then told theemployees that the Company does government contract workand that"[the Company's]being able to stay in businessdepends entirely on its ability to get contracts and renewthose contracts."Gomez also acknowledged that, in thecourse of one speech,an employee, after commenting thatother companies in Hondo were unionized and had hadlayoffs, asked,"If the union were to come to [the Company]would [the employees]have layoffs,"and that A. J. Stewartand he(afterA.J.Stewart had spoken)mentioned layoffsseveral times.According to Gomez,the answer to the ques-tion was, "We cannot predict what is going to happen at [theCompany],but, yes,you are right other companies that havehad unions have had layoffs";and they commented furtherthat the Company"never had a layoff in [its] history." It isapparent from the foregoing that the allegations of paragraph7(d) of the amended consolidated complaint as to threats ofreduction in hours have not been sustained,and I so con-clude.And I find similarly as to the allegations of paragraph7(b) of this amended complaint.Thus,Garcia's testimonystrongly suggests that,as Gomez testified,the comment aboutclosing down was mentioned in the context of the eventualitythat Respondent,which was engaged in government contractwork,was unable to get contracts and renew contracts withthe government.Accordingly,since Garcia was not a con-vincing witness,and as Gomez'version of what was said findssome corroboration in Garcia's testimony,I credit Gomez'version.I find that what was said was, in substance,a state-ment of what Respondent reasonably believed would be thelikely economic consequences,eitherwith or without theUnion,if, for reasons beyond its control,it failed to getgov-ernment contracts.As such,these remarks did not contra-vene the Act.23Nor do I find any threat violative of the Actin the testimony given by Gomez as to what was said inanswer to a question about the possibility of layoffs if Re-spondent's plant was unionized. The answer was couched interms of what had taken place in the past in regard to layoffsand refrained from predicting what the future might bring inthis area.Paragraph 7(c) of the amended consolidated complaintalleges that, on various dates in March and during about thefirst 3 days in April,Joel Gomez promised the employeesincreased wages,increased bonuses and an additional holidayso as to induce them to refrain from becoming or remainingmembers of the Union or giving assistance to the Union.Paragraph 7(e) of this complaint alleges that Respondentthen,also in violation of the Act,withdrew the benefits previ-ously announced,giving as the reason therefor the Union'sefforts to organize Respondent's employees and the Union'spresence in the plant.I have heretofore found that,about themiddle of February,subsequent to the Union's filing of itsrepresentation petition and the receipt by Respondent of itsletter requesting recognition,A. J. Stewart and Joel Gomezmade speeches to Respondent's employees at Hondo, in smallgroups consisting of two or more sections, in which theyannounced an additional paid holiday on Memorial Day, anincrease in differential from 5 cents to 10 cents an hour foremployees on the night shift, and an attendance bonus to bepaid every 120 days to any employee who had perfect attend-ance for that period and that,about 2 weeks after these11CompareN.L R B. v. Gissel Packing Company,Inc,supra. 314DECISIONSOF NATIONALLABOR RELATIONS BOARDbenefits were announced, the two last mentioned benefitswere withdrawn." As of the time of the withdrawal, therecord shows, the employees had not received these two be-nefits; thereafter, at the end of May, they did receive theadditional holiday.Respondent contends in its brief that its conduct in theforegoing respects did not contravene the Act. In respect tothe benefit of the additional holiday, it asserts that this wasno more than the announcement and implementation of apredetermined and previously announced benefit and there-fore does not run afoul of the Act. In respect to the other twobenefits, it maintains that, while they were new benefits andthere was no predetermined decision to grant these benefits,they were announced pursuant to a consistent practice orpolicy of the Company of granting new benefits each year andwere not motivated by any desire or intent to thwart theUnion's organizational attempts. And as to their withdrawal,itargues that they were not withheld by Respondent as areprisal for the employees' union activity nor was there anyconditioning of the future grant of these benefits on the out-come of the election, but rather, because it was advised by itscounsel, as soon as counsel learned that the benefits wereannounced, that, if such benefits were awarded, it would becharged with interfering with the election and with the organ-izationalrights of its employees under the Act, and it wantedto avoid any possible violation of law.In support of its position that the additional holiday hadbeen predetermined and previously announced in advance ofthe instant organizational activity, Respondent points to amemorandum which was distributed to employees of Re-spondent's San Antonio plant on or about March 28, 1969,copies of which were thereafter posted at Respondent's othertwo plants, the one at Victoria and the one at Honda.25 Thecaption of the memorandum reads "TO ALL SAN AN-TONIO EMPLOYEES" and says, in relevant part:Each year since we started in business, we have tried toadd additional employee benefits and this year thechange to the new Victoria Bank plan will really benefitall of us. In addition, later this year,as soon as we canget the San Antonio plant to where we are making money,we plan to add one more paid holiday to our list of holi-days.More on this later.The last extra holiday we addedwas the Good Friday holiday which will be on April 4ththis year and will be a paid holiday to all employees whowork the regular work days before and after a holiday.[Emphasis supplied.]Significantly, in explaining why the memorandum was dis-tributed to employees at the San Antonio plant and onlyposted at the Hondo plant, A. J. Stewart testified, "the extraholiday was in it and there were some other items that wethought other people might be interested in,26 so it was de-cided to go ahead and post the notice at the other two plants.However, obviously from reading the notice it's of main inter-est to San Antonio personnel, where it was distributed in-dividually." It is thus apparent, and I find, that there is nowarrant in this record for holding that the additional holidayfor employees at the Hondo plant had been predetermined as" A. J. Stewart and Joel Gomez fixed the time as the first week of March." A. J. Stewart, who testified that he posted the copies at Hondo, did notknow how long they remained posted.3°Also included in this memorandum were a report on physical improve-ments recently made at the San Antonio plant a discussion of plans for theannual picnic for San Antonio employees, a reference to the unsuccessfuleffort of "the Potter's Union" at organizing the Hondo plant in 1968, anexpression of concern that two other named unions might attempt to organ-ize Respondent's plants in the future, and a reference to the Texas Right toWork Law, making it unnecessary for an employee to join a union to holda job.of March 28,1969. Indeed,the above quoted and under-scored language clearly shows that whether an additionalholiday would be granted to the San Antonio employees hadnot yet been finally decided upon but depended upon thecontingency that the San Antonio plant reached the pointwhere it was making money;and nowhere does it appear (1)that,by the time that the additional holiday was announcedto the employees at Hondo,such contingency had, in fact,occurred,or (2) that the employees at San Antonio had, infact,received an additional paid holiday.Furthermore, itwould be straining beyond reason to hold that the mere post-ing,without more,of a memorandum at the Hondo plant,which was addressed to Respondent's employees at the SanAntonio plant and made the addition of another paid holidayfor the employees at the San Antonio plant contingent on thatplant's profitability,was equivalent to a predetermination byRespondent and an announcement to the employees at theHondo plant that an additional paid holiday was to begranted to them.It follows therefore,and I find, that Re-spondent's announcement to the employees at Hondo on orabout the middle of February of an additional paid holidaycame as a surprise to them.Accordingly,in view of the timingof the announcement of the grant of the additional paid holi-day in the midst of the Union's organizational campaign andabout 2 weeks after the Union had filed its representationpetition relative to these employees,plus the other unfairlabor practices by Respondent found herein,I conclude, andfind, that this announcement of an additional paid holidaywas a promise of benefit to Respondent's employees in orderto induce them to abandon the Union27 and that Respondentviolated Section 8(a)(1) of the Act thereby.28As toRespondent's simultaneous announcement of theincreased differential to the night shift employees and of theattendance bonus, since it is already conceded in Respond-ent's brief that these were new benefits and that there was nopredetermined decision to grant them,the only remainingquestion as to them is whether their withdrawal by Respond-ent about 2 weeks after they were granted exonerates Re-spondent's similarly illegal conduct in granting them.The withdrawal of these two grants of benefits occurredunder the following circumstances:About a week or so aftertheir announcement,Respondent had occasion to mention toRobert S.Bambace,Esquire, of counsel to Respondentherein,that three benefits had been granted to the employees.Bambace then advised Respondent to delay the granting ofthese two from among the three benefits. Within aboutanother week,A. J. Stewart and Joel Gomez together, andGomez individually, gathered the employees into groups andretracted the night shift differential and the attendance bonus.According to Gomez,Stewart and he addressed the em-ployees as follows:We have agreed to allow theNLRBto hold an electionhere at the plant to decide whether or not the employeesof GAC wantto be represented by a labor union.37Contrary to Respondent, the record fails to establish a consistent prac-tice or policy of the Company to grant new benefits each year. All thatappears in this connection is the first sentence in the above quoted portionof the memorandum. Since this is a self-serving document and since thereis absent any direct evidence of such a policy, I find that the record doesnot preponderate in favor of such a finding." SeeN.L.R.B. v. Exchange Parts Co.,375 U.S. 405. See alsoN.L.R.B.v.Dothan Eagle, Inc.,75 LRRM 2531, 2534 (C.A. 5), enfg. 174 NLRB No.120, in which the Court said, in relevant part, "The cases make it crystalclear that the vice involved in both the unlawful increase situation and theunlawful refusal to increase situation is that the employer haschangedtheexisting conditions of employment. It is thischangewhich is prohibited andwhich forms the basis of the unfair labor practice charge." GARY AIRCRAFT CORPORATIONThis election will be held on Friday,April 3, 1970.Everyone will be allowed to vote and we hope you willvote NO UNION.Because of the upcoming election,our lawyers tell usthat we will have to make some changes in the announce-ments we made onFebruary 16about new fringebenefits.Because the holiday was announced almost a year ago,we will be able to keep itjust as we planned.However,we can not now grant the perfect attendance bonus planand the doubling of the night shift differential because ofthe recent activity.Our lawyers say that announcing these benefits afterunion activity started,could be taken as a possible bribeto our employees.Therefore,so there can be no question of GAC violatinggovernment law, the perfect attendance bonus plan andthe doubling of the Night shift differential can not begiven at this time.Are there any questions?It is apparent from the foregoing statement that the burdenof the remarksof A. J.Stewart and Joel Gomez to the em-ployees was that they could not have the attendance bonusplan and could not be given the wage increase consisting ofdoubling the night shift differential because these benefitscould be consideredbribery to rejectthe Union in the comingelection.I am persuaded that Respondent did not therebydissipate the coercive impact of the granting of these benefitsabout 2 weeks before.Respondent was thereby telling theemployees that these benefits could not be given because ofthe Union's organizational campaign and tended to empha-size rather than detract from the message implicit in theinitial grant of these benefits,namely,that it was seekingthereby to induce them to abandon the Union.I thereforefind, in all the circumstances and on the basis of the entirerecord,that,by granting to its employees the attendancebonus plan and the increased night shift differential in orderto induce them to abandon the Union,and by thereafterwithdrawing them,Respondent violated Section 8(a)(1) ofthe Act.29Paragraph 7(f) of the amended consolidated complaint al-leges that,during March 1970,Leadman Muennink threat-ened employees with temporary layoffs in the event that theemployees selected the Union in the coming election. Em-ployee Joe Riso testified for the General Counsel in respectto the above.According to Riso,he had several conversation" SeeThe Bartley Company,170 NLRB No 80, which was thereafterdenied enforcement by a divided court in 410 F 2d 507 (C A 6) The instantsituation is, however, a more aggravated one than in the cited case. Thus,the retraction there took place on the same day immediately after thepromises were made, whereas the retraction here occurred about 2 weeksafter the benefits were announced,even though Respondent was advised todo so by its counsel,upon learning thereof,about 1 week after they wereannounced In any event, I deem myself bound by the Board's determinationin the cited case See, in the latter connection,Insurance Agents Interna-tionalUnion, AFL-CIO,119 NLRB 768Montana Lumber Sales,Inc.,185 NLRB No. 12, a representation case,relied upon by Respondent to support a finding that the withdrawal of thesetwo benefits did not violatethe Act isdistinguishable on its facts In thatcase, before the union's petition was filed, fringe benefits were promised toemployees with the understanding that specifics were to be worked out andrelayed to the employees at a meeting the following month At the meeting,the following month, the union's petition having intervened, the employerannounced the withdrawal of the benefits in order to avoid the appearanceof election interferenceHere, however,the benefits were first announcedabout2 weeks after the filing of the Union'spetitionand were withdrawnabout 2 weeks later315with Muennink, his immediate supervisor,30 concerning theUnion, and the general tenor of these conversations was thathe should not join a union because Respondent did not needone in the plant. In one such conversation, occurring duringthe first part of the election week, he asked Muennink whyUniversal Rundle, a company which was operating a plant inthe area and had a union, was paying better than Respondent.Muennink then replied that this was "because they are work-ing by the piece and the more, the harder they work the morethey make. But here we could never do it because sometimeswe get the motors and sometimes we don't. If the Union evercomes in then whenever the work slows down we are justgoing to have to lay everybody off that we don't need andkeep the few we need." Riso also testified that it was a factthat sometimes Respondent received engines to work on andsometimesit did not; and that to his knowledge Respondenthad never had a layoff. Muennink's testimony was considera-bly at odds with the foregoing. He acknowledged having twoconversations with Riso at Riso's work station 6 weeks and3 weeks before the election in which there was discussionabout how the Union would fare in the coming election andthat, at the first such conversation, his only comment wasthat the employees of another company, Chapman Millingand Grain, did not vote for union representation, and that atthe second one his only comment was that he hoped that theemployees would vote for the Company in the coming elec-tion and that one thing that he would like was that everyemployee vote. However, he specifically denied threateningRiso or any other employee that he would be laid off if theUnion came into the plant, and denied having any conversa-tion with Riso about Universal Rundle. It was his furthertestimony that he had meetings with his section on produc-tion and had said, in answer to a question from an employee,that there had never been a layoff at Respondent's plant tohis knowledge.The record establishes that there has never been a layoff atRespondent's plant. Yet, nowhere does it appear that Re-spondent has in the past been confronted with a shortage ofwork and has nevertheless retainedall itsemployees. It fol-lows therefore that to mention the fact that layoffs wouldoccur in such a situation and to add that this would occurwhile the Union was in the plant is to fall short of a threatthat, but for the presence of the Union, such layoffs would notoccur.Accordingly, even though Riso impressed me as amore reliable witness than Muennink, and I credit him ratherthan Muennink, I find that his testimony fails to preponder-ate in favor of a finding that Respondent violated the Act bythe remarks attributed to Muennink. Accordingly, I find fur-ther that the allegations of Section 7(f) of the amended con-solidated complaint have not been sustained.Paragraph 7(g) of the same complaintallegesthat VicePresident A. J. Stewart threatened an employee with possibledischarge if he voted for the Union in the coming election.Riso gave the following testimony in connection with thisallegation: A. J. Stewart approached him at his place of workabout 2 days before the election and said, "You better thinktwice before you join a union because if you don't, you mightbe looking for a job soon." Riso volunteered at this point inhis testimony that he did not know what A. J. Stewart meant.With respect to the foregoing, A. J. Stewart could not recalltalking to Riso individually during the week of the election,recalling only that he talked to him as part of a group duringthat week concerning the mechanics of voting during theelection.He also specifically denied making the remark at-tributed to him by Riso. I am persuaded from all the forego-10Respondent admits thatMuennink isa supervisorwithin themeaningof the Act 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDing and particularly in the light of the imminence of theelection that, even granting that A. J. Stewart and Riso didhave a conversation about 2 days before the election, it relatedto Riso's voting, as the above allegation asserts, rather thanhis joining a union, as Riso testified. In view of this, includingRiso's volunteered statement that he did not know what A.J. Stewart meant by the remarks A. J. Stewart made to him,and A. J. Stewart's denial of this attribution to him, I find thatthe record fails to preponderate in favor of a finding that A.J. Stewart threatened Riso either with respect to joining theUnion or voting in the coming election. Accordingly, I findfurther that the allegations of Paragraph 7(g) of the amendedconsolidated complaint have not been sustained.Paragraph 7(h) of the same amended complaint allegesthat on or about April 3, the day of the election, Respondentgranted wage increases to employees in order to induce themto vote against the Union in that election. The General Coun-sel adduced testimony in this connection by employee Riso.Riso testified, on direct, that William L. Laughinghouse, hisforeman, approached him at his place of work at 1:30 p.m.on Friday, April 3, the day of the election; that April 3 waspayday and he usually gets paid, "anywhere from 3:00 to 3:30[p.m.], right between, sometimes 3:15"; that the electionstarted at 2:30 p.m. on that day; and that the total conversa-tion consisted of Laughinghouse saying to him, "We aregoing to give you a raise just to show you that we don't needno union, that the old man does everything he can for us."Riso also testified that this raise occurred less than 3 monthsafter a prior raise and was at a shorter interval than custom-ary." However, Riso gave a somewhat different version of thecontent of the conversation during cross-examination, omit-ting therefrom any reference by Laughinghouse to the Union.Thus, he testified that "[Laughinghouse] said that [he] wasgoing to get a raise and that was to prove that the old man-would always treat us right, and he tries to look after [theemployees] and give a raise as often as he can." He also addedthat he did not remember what else was said. In regard to theforegoing, Laughinghouse testified that on the morning ofApril 3 he told Riso that Mr. Stewart had approved his raiseand that he would be getting an increase in that day's pay-check,32 that Mr. Stewart does everything he can for his em-ployees, that he, Riso, should keep up the good work, he wasdoing a good job, whereupon, Riso thanked him and he left.Laughinghouse specifically denied that he told Riso that he,Riso, was getting a raise to show that he did not need a union.It was also Laughinghouse's testimony that he spoke to theother men in his section on that day and told them the samething he had told Riso, and that this advice to employeesconcerning a raise was in accordance with his usual practice.I note, in the latter connection, that Riso testified that usuallynobody tells the employees in advance about their getting araise, "it just comes out in the check" and that he was not toldby anyone when he received a raise in November 1969 thathe was going to get a raise." Noteworthy, too, is A. J. Stew-art's testimony showing that raises such as the one involvedherein are handled "automatically" as far as the employeesare concerned and that the recipient of a wage increasebecomes aware thereof at the time he gets his paycheck. Thus," Riso was in error in this regard, as the interval between this raise andthe prior one was about 4 months and 2 weeks and the usual interval is about4 months. Riso admitted, during cross-examination, that he does not knowhow Respondent's evaluation system with respect to raises works." Riso's check was given to him later that day, not by Laughinghouse butby Mennink, the leadman over Rise. According to Laughinghouse, he usu-ally gives the checks to the leadmen to pass out." It appears that Riso was hired on July 16, 1969, and received his firstraise in November 1969.according to him, the employees are aware of Respondent'sconsistent past practice to evaluate every 4 months employeeswho have passed probation, and know when their time for anevaluation is due, and "if [the employee] knows he is goingto be evaluated on the 30th of the month, he is expecting hispaycheck, evaluation of his raise, to show in his paycheckright then, as close as he can to the 30th of the month.Andit just solves that-we just automatically do it that way becauseit solves (sic) explanations. They expect it there just from theway the policy is, they know when it's due. This solves manyproblems.We have always done it this way." In view of all theforegoing, I am persuaded and find that Laughinghouse didnot testify credibly that it was his usual practice to notifyemployees whom he supervises of their raises in advance ofthe delivery of their paychecks to them by their leadmen.Notwithstanding my not crediting Laughinghouse in theabove respect, I am satisfied that Laughinghouse's testimonyconcerning the conversation itself is more reliable than thatof Riso, and I credit it. I do so in view of the differing versionsthereof given by Riso on direct and on cross-examination,with the latter version failing to attribute to Laughinghouseany reference to the Union and conforming generally to theversion testified to by Laughinghouse. Accordingly, in thelight of the foregoing, in view of the fact that the raise to Risoon April 3 coincided in point of time with the day when araise could have been given to Riso under Respondent's pre-vailing evaluation system for raises, and since the record failsto establish that the raise would not have been forthcomingwere it not for the presence of the Union on the scene, I findthat Laughinghouse's remarks to Riso did not constitute thegranting of a wage increase in order to induce Riso to voteagainst the Union. Rather, it was a permissible attempt onLaughinghouse's part to remind Riso in advance of the elec-tion that day of some of the benefits the employees are deriv-ing under the present plant setup. Accordingly, I conclude,and find, that Section 7(h) of the amended consolidated com-plaint has not been sustained by the credible evidence in therecord.3.The allegation in Case 23-CA-3591 of thediscriminatory discharge of Guadalupe R. Canalesa.The nature and duration of Canales' employment andthe issue raised by his dischargeCanales started his employment with Respondent "almostfour years" before his discharge on March 13, 1970. Duringthis period of continuous employment, he held about sixdifferent jobs at the Hondo plant, the last of which began inDecember 1969 and was in the supply department. He re-ceived his last raise in January or February 1970. At all timesmaterial herein,William L. Laughinghouse was his foremanand Wendell Bearmen, also an admitted supervisor, was hisleadman. During the final week of his employment, Canalesreceived three written reprimands as to his work from Assis-tantGeneral Manager Hutcheson. Up to this time in hisalmost 4-year tenure of employment, Canales had never re-ceived a written reprimand from Respondent. The first andsecond reprimands were received on March 9 and related tomatters occurring on March 6 and March 9, respectively; thethird reprimand was received on March 13 and involvedsome work done by Canales on February 26 and March 12.Canales was terminated at the time of the receipt of the thirdreprimand and was then told by Hutcheson that he was doingso in accordance with the Company's Rules. These rules34provide, in relevant part, that "An employee receiving three(3) written warnings (whether or not all are the same rule)" They are in evidenceas Resp.Exh. 14. GARY AIRCRAFT CORPORATIONwithin a six (6) month period for violation of Company rules.will be subject to discharge. The Company may at itsdiscretion amend discharge to a suspension of not less thanthree (3) work days." The issue thus posed is whether, asRespondent contends, this was the true reason for Canales'discharge or whether, as the General Counsel contends, thisreason was a mere pretext to mask his termination for hisunion activity, to which activity I have previously referred.Respondent denies any knowledge of this activity. I shall,accordingly, set forth hereinafter the relevant details:b.Canales' union activityOn the basis of my findings that Canales was among thosewho helped Fidel Sanchez, the organizer for the Union, in theorganizational drive, which was still in progress at the timeof his discharge, namely, getting employees to sign unioncards; serving along with other employees, whom he helpedselect,as a committeeman on an in-plant organizing commit-tee; and attending union meetings, at one of which he was theonly employee sitting on the rostrum along with the organizerand other officials of the Union, I conclude, and find, thatCanales was very active in the Union and among those in theforefront of itsorganizationaldrive. I have heretofore foundthat Barrientes told Hutcheson, in response to the latter'squestion as to how the Union was doing, that he, Hutcheson,should watch Canales, and that Hutcheson answered, "Iknow. We know that already." I have also found that Fore-man Frank Gomez was present at the February meeting ofthe Union and spoke with Canales. As I infer and find thatBamenteswas referring to Canales' union activity and thatHutcheson's answer manifested knowledge thereof, and asForeman Gomez had observed and spoken to Canales duringthe February meeting of the Union, I reject Respondent'scontention that it had no such knowledge and find to thecontrary.c.The first reprimandThis written reprimand to Canales covering a segment ofCanales' work on March 6, gives as the reason therefor:"Violation of Company Rule # 12. Unsatisfactory qualityand/or quantity of work. Employee was sent to hangar fourto check in 14 engines. He took two hours to complete a jobthat should have been finished in thirty to forty minutes."There is no substantial dispute as to the time Canales spentin doing this work since Canales fixed the time variously as"between one and two hours" and as "about one and a halfhours."However, Respondent's position that this workshould have taken Canales 30 to 40 minutes, i.e., between 2and 3 minutes on an engine on average, rather than about 8minutes per engine, on average, finds support only in Bear-men's statement that he told Canales that it should havetaken him 30 to 40 minutes and in the statement in theself-serving written reprimand to Canales to that effect. Thus,the record is devoid of any comparison of Canales' perform-ance with that of other employees on work of this type, or ofevidence that Canales was ever told as to how much time hewas expected to take perengine inchecking it. As to what wasinvolved in Canales' assignment the following appears: Eachengine wasencased in a wooden crate which was heldtogether with about five or six wire bands." Access to theengine isgained through a door on one side. When the dooris closed its upper part rests against three runners which arefastened to the underside of the lid of the crate, and there may" The dimensions of the crate, according to Canales, were 8 feet by 4feet I find that he was implying thereby that the dimensions were 8 feet by4 feet by 4 feet317be up to three nails going through the door and into theserunners. The left side of the door, as one faces the crate, isalways secured to the crate by hooks which are bent over ontolooped ends emerging from the wire bands holding the cratetogether.76 In order to open the crate, one has to unbend thehooks and, if nails have been used, pull away the nails so thatthe door can open." In this connection, I credit the testimonyof Canales that some of the crates involved herein did havesuch nails in them. Once the crate is open, the checker standsat the door of the crate, and puts his head inside in order tolocate the number plate on the engine and to read the numberon it and compare it with the packing slip, which the checkerhas theretofore removed from the side of the crate, to whichitwas affixed. If the numbers match, the checker places hisinitials and the date on the packing slip in the space for thatpurpose. It is apparent to me from all the foregoing, and Ifind, that, in allotting 2 to 3 minutes, on average, to Canalesin order to complete accurately this entire operation, Re-spondent was making an unreasonable demand upon him. Inaddition, I find no warrant in this record for finding thatCanales or any employee with his experience in this type ofwork could have met this timetable of Respondent. Indeed,Canales testified, without contradiction, that he did not takehis coffee break that afternoon, working instead on this as-signment.d.The second reprimandThis reprimand, also in writing, gave as the reason there-for: "Violation of Company Rule #4 .... Reading newspa-pers, periodicals, or loafing on Company time. At 7:45 thismorning employee was standing around with his hands in hispockets. There was plenty of work to be done in the ware-house at this time." According to the testimony of Bearman,at the time in question a freight truck belonging to a carrierwas stationed outside the warehouse door and its driver wasunloading cartons of merchandise onto Company pallets. Hewas standingon the truck checking off the freight as thetransfer took place and a Company forklift truck, manned bya Company driver and carrying one of these pallets, was onthe point of entering the warehouse. He noticed at that timethat the door was closed and that "Canales was just walkingaround there with his hands in his pocket[s]." Whereupon, hecalled out to Canales "to get his hands out of hispocket[s] andget over there and open the door so that [the forklift driver]wouldn't have to stop and get off from the forklift and openit and then get back on and drive in." Canales then openedthe door. According to Canales, he had his hands in hispockets from time to time because his "pants were falling off"due to loss of weight, and he was lifting them up. He testifiedfurther that it was his job, in situations where Bearmen isoutside on the truck, to stand by the door in order to assurefree passage to the forklift truck when it comes inside withthe merchandise and, while standing by the door, he is tolisten for the telephone. Canales readily acknowledged thathe had no specific instructions from Bearmen to be at thedoor, asserting that he was then acting in accord with Com-pany policy.Bearmen,on the other hand, testified thatCanales should have then been inside the warehouse fillingout requisitions.It is apparent from the above that Bearmen did not say toCanales at the time he noticed Canales that Canales was notsupposed to be standing there. It is further apparent that, asthe door was closed, effective movement by the forklift truck11A picture of this type of crate is in evidence as Resp Exh 617 It would appear that this may be done with a clawhammer or a crow-bar 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequired that someone be there to open the door. I note, too,that,Bearmen made only a brief observation of Canales'standing there with his hands in his pockets and, basedthereon, took action against Canales. Thus, he did not discussthe matter with Canales before he took the matter up withLaughinghouse18 nor does it appear that he made it his busi-ness to ascertain how long Canales had been standing nearthe door and how much of that time he had spent in holdinghis hands in his pockets.I am persuaded from all the foregoing, and find, that Bear-men proceeded in an inordinate hurry on the basis of a briefobservation of the claimed objectionable conduct by Canalesto report thereon to management. Accordingly, I find that,even granting that Canales should not have been there at thetime, the rapidity of Respondent's institution of action todiscipline him therefor, without confronting him before doingso, strongly indicates that Respondent was more concernedwith finding fault with Canales than it was with making surethat Canales' conduct at the time warranted a disciplinaryreprimand.e.The session of Canales with management on March 9 atwhich time he received the first and second reprimandThe record shows that the details of the incident on Friday,March 6, involving Canales were reported to Laughinghouse,and the latter, in turn, relayed them to Hutcheson and adecision was then made to issue a written reprimand toCanales thereon. However, because of the lateness of the hourat which the written reprimand was completed, it was de-cided to wait until Monday, March 9, to present the writtenreprimand to Canales. By 8:30 a.m. on March 9, Laughing-house relayed to Hutcheson the details he had earlier receivedfrom Bearmen of the 7:45 a.m. incident on March 9 involvingCanales. It was then decided that a written reprimand was tobe given to Canales on this incident, too.A composite of the credited testimony of Hutcheson,Laughinghouse, Bearmen, and Canales, who attended themeeting in Hutcheson's office on Marcb 9, establishes thatHutcheson told Canales about the two written reprimandsand what prompted them, referring, in substance, to whatwas set forth in each reprimand; that he then commented thatRespondent could not put up with work of this nature; thathe handed Canales the two written reprimands and said, "Iwant you to read them and sign them";" that Canales saidthat he felt that he was doing a good job; and that afterreading the reprimands, Canales signed them.f.The third reprimandThis reprimand covers the claimed improper filling byCanales of two requisitions for materials, one occurring onFebruary 26 and the other on March 12. The reprimand readsas follows: "Violation of Rule # 12: Unsatisfactory qualityand/or quantity of work. Employees job is to fill materialrequisitions at the main warehouse. On 2/26/70 Canales is-sued five each items on M.R. #6951. The M.R. called forfifty each items. On 3/12/70 Canales issued the wrongmaterial on M. R. #71057. The M. R. called for 50 lbs. of#5356 aluminum rod. 1140With respect to the first requisition, which was marked"Rush," Canales testified that he correctly issued the 50 itemsas requested, and that no one talked to him on February 26about not issuing enough items. He testified further that Bear-" Bearmen testified that he called Laughinghouse at 8 o'clock that morn-ing." According to Laughinghouse, these were the words Hutcheson used.41The initials "M.R." are the symbols for "Material Requisition."man did talk to him more than a week later about this requisi-tion, telling him that he had sent five blocks over there insteadof fifty, and that this was a serious mistake, and that heshould be more careful, but he added that he denied he hadmade any mistake. Bearmen's testimony with respect to theabove was as follows: He was alerted on February 26 by KenMullin, the foreman of the supply shop at Hangar 4, that thisrequisition had not been filled correctly as only five magnetoblocks had been sent over instead of fifty. Immediately there-after, he spoke to Canales and Canales said he had sent 50items as requested. He thereupon took Canales with him andthey checked Respondent's inventory together and foundthat there was an excess of 45 such items. At this, he ex-plained to Canales how important it was, because of periodicinspection by the U.S. Government, that "these things ... bekept up."Assuming, without deciding, that Canales made an errorin filling the requisition, Bearmen's own testimony establishesthat he did not, upon learning thereof on February 26, recom-mend that Canales be disciplined therefor, notwithstandingthat this was a rush order and that, in his view, Canales hadmade a serious mistake. And it would appear that Bearmenwas not thereby according Canales any special consideration.Thus, Bearmen also testified that, although his departmentfills between 25 and 50 requisitions daily and utilizes aboutfive employees on this kind of work '41 he had never causedany reprimands to issue to any of them, other than the oneto Canales on March 13, for an error in filling them .41With respect to the second requisition, Canales testifiedthat the order in question called for a part with the number5356; that, in the course of filling it on March 12, he locatedboxes with the first of these digits handwritten in ink on theoutside and the remaining three digits stamped in ink; that heshowed Bearmen these markings and questioned whether thiswas the right item; that Bearmen told him, "Yes, go aheadand issue it"; and that he then filled the order for 50 poundsof aluminum rod with five such boxes, 10 pounds to a box,and all boxes had the above described markings. In regard tothe above, Bearmen testified as follows: He was alerted to theerror by Canales in filling this requisition by a telephone callon March 12 from Muennink, the leadman in the weldingbooth. The latter reported that he had ordered aluminum rodnumbered 5356 and he had sent rods numbered 356 and hecould not use them. At this, he, Bearmen, telephoned Laugh-inghouse and told him that he could not put up with this kindof incompetent help any more and was going to do somethingabout it. Later that day, when the packages relating to thisorder were returned to the main warehouse, he took Canalesand showed him and explained to him the welding rod bin,and also showed him the M.R. involved herein, pointing outthat it called for a part numbered 5356 and not 356 which hehad issued. As to the returned packages, it was Bearmen'stestimony that there were 10 packages, each containing 5pounds of aluminum rod, rather than 5 packages, each con-taining 10 pounds of rod, as Canales testified; and that heexamined their markings and found all but one had the num-ber 356 typewritten on a printed label which was placedthereon by the manufacturer, while the remaining one hadthe number 356 written thereon in pencil, and had also comefrom the manufacturer in that condition .43" Accordingto Bearmen,Canales was one of the five such employees atthe time in question." WhileBearmen wassomewhat evasive at first on whether there had,in the past, been situations, as here, where such errors were brought to hisattention, he finally conceded that this was "probable."" Muennink gave corroborating testimony concerning the description ofthese packages. GARY AIRCRAFT CORPORATION319Granting, without deciding, that Canales was to blame forthe error in filling this requisition, I am nevertheless satisfied,and find, that Bearmen again exhibited a hastiness in takingdisciplinary action against Canales. Thus, he contactedLaughinghouse before he spoke to Canales about the error,just as he had done 3 days before, on March 9, in respect toinitiating the reprimand to Canales for the episode duringwhich Canales held his hands in his pockets. This hastinessis further underscored by the fact, as found above, that nei-ther Canales nor any other employee had ever before beenreprimanded by Bearmen for making an error infilling anorder. In all these circumstances, I conclude, and find, thatBearmen was more concerned with finding fault with Canalesthan he was in making sure that the conduct involved war-ranted a disciplinary reprimand.g.The session of Canales with management onMarch 13 at which he received thethird reprimand and was terminatedAs already found, Laughinghouse was told by Bearmenduring the afternoon of March 12 about the error by Canalesin filling the requisition for aluminum rods earlier that day.He was also told by Bearmen at that time about the error byCanales in filling the requisition for magneto blocks on Feb-ruary 26." Laughinghouse thereupon took this matter toHutcheson and a decision was made to reprimand Canalesand also to terminate him, as this was to be his third repri-mand in a 6-month period. Thereafter, on March 13, at about10:30 a.m., Canales was brought to Hutcheson's office.Present were Hutcheson, Laughinghouse, and Heilig. A com-posite of the credited testimony of Canales, Hutcheson, andLaughinghouse establishes the following:` Hutcheson toldCanales about the fact that he was being reprimanded forerrors in filling the two requisitions, that this was the thirdreprimand in a 6-month period, and that he had no alterna-tive but to terminate Canales.46 At this, Canales jumped upfrom his seat and in a loud voice accused management of"just trying to throw chickenshit at [him] because they knew[he] was working for the Union." Hutcheson, in turn, deniedthat he knew anything about Canales' working for the Unionand that he did not care "one way or the other." Hutchesonthen sought to get Canales to sign both the reprimand and thetermination papers but Canales refused. Whereupon, Hut-cheson ordered him terminated. Canales has not worked forRespondent since that time.h.ConclusionsIt is apparent from my findings above that Respondent'sstated reasons for the three reprimands are suspect. Thus, inregard to the first reprimand, Respondent fixed an unreasona-ble amount of time within which Canales should have com-pleted his checking of the engines. And as to the second andthird reprimands, Respondent manifested, by the haste withwhich it proceeded to take action adverse to Canales, that itwas more concerned with finding fault with Canales than itwas with making sure that his conduct, in fact, warranted adisciplinary reprimand. Noteworthy, too, is the fact that er-rors in filling requisitions, the conduct involved in the thirdreprimand, had, according to Bearmen, never before calledforth a written reprimand. Also significant is the fact that,although Hutcheson indicated to Canales at the time of hisdischarge that Respondent had no alternative but to dis-" It does not appear that Laughinghousewas awareof this error" Heilig did not testify in this proceeding" I note, however, that the rule in question, set forth in relevant partheretofore, does providean alternativeof suspension for no less than 3 dayscharge him, the Company rule, which was applied in thismanner, also allows for the use of discretion in such cases andfor the substitution for discharge of suspension for no lessthan 3 days. In all these circumstances, including the factsthat Canales was active in the Union; that Respondent hadknowledge thereof; that, so far as appears, Respondent had,except for these three written reprimands, all administeredwithin one week, not issued a written reprimand to Canalesduring his tenure of employment of almost 4 years; thatRespondent exhibited an union animus, as shown by theunfair labor practices already found herein; and that Canaleswas terminated in the midst of the Union's organizationalcampaign, I conclude, and find, that the asserted reason forCanales' termination, i.e., the three written reprimandswithin a 6-month period, was a pretext to mask Respondent'stermination of Canales because of his union activity. I findfurther that Respondent thereby violated Section 8(a)(3) and(1) of the Act.4.The allegation in consolidated Cases23-CA-3660 and 3671 of the discriminatorydischarge of employee Jesse Carmonaa.An overview of the events immediately precedingCarmona's discharge and the resulting issueCarmona had three and one half years of employmenttenure with Respondent at the time of his discharge on June4, 1970. For the period since November 1969, he worked inSection 32 where his usual work was the Konverkoting ofparts for airplane engines. Louis R. Perkins, Sr., was hisforeman and Rubin Rodriguez was his leadman. Rodriguezserved as a conduit in relaying Perkins' orders to the em-ployees in this section and was in charge in Perkins' absence.On the critical day, Carmona was assigned by Rodriguez tounload engine parts from carts into the appropriate bins inSection 31, the rework section. Some of those parts were forthe bins near the place where employee Julian H. Alvarez wasworking.While in that vicinity, Carmona and Alvarez en-gaged in conversation. As they were talking to each other,they were observed by Hutcheson, who was then touring thesection.According to Hutcheson, he observed them from adistance for 2 or 3 minutes in such conversation. The recordshows that he thereupon walked over to them and madeinquiry as to what they were talking about; that both of themanswered that they were talking about their work, namely,that Alvarez was explaining to Carmona what a reclamationtag looked like and that, when a part had such a tag, it wasnot to be placed in the bin but was to be returned to Section32; that Hutcheson accused them of "goofing off," of standingthere 2, 3, 4 minutes, and of not, so far as he could see,accomplishing anything; and that he added that if they hadany questions about parts in this section, such questions werefor the leadman. In this latter connection, Carmona, in effect,conceded that employees were under instructions not to inter-fere with the work of other employees, when, as in his owncase, they were in another section; and that if they had anyquestions about the work, such questions were to be directedto the leadman. The upshot of this episode was a decision byHutcheson to reprimand Carmona and Alvarez for loafing onthe job. However, whether Carmona and Alvarez deserved tobe reprimanded for loafingis, inview of subsequent develop-ments, a peripheral matter. Thus, later that day, Perkins, oninstructions from Hutcheson, escorted Carmona to Hutch-eson's office.While en route, Carmona engaged Perkins inconversation. According to Carmona, he then said to Per-kins, "Charlie Hutcheson probably have a good reason totake me to his office. Either one of two things going to happen... I am goingto get a reprimand or get fired." Perkins'version was substantially different. According to him, Car- 320DECISIONSOF NATIONALLABOR RELATIONS BOARDmona asked him what this was all about;his reply was thatthey would just have to wait and find out when they get tothe office; and then,as they continued walking, Carmonasaid, "Well, I'm going to tell you one thing, it better be goodor only one of us is going to walk out of there." Perkins madeno reply thereto.47 In Hutcheson's office, as will appear here-inafter in greater detail,Perkins mentioned the above conver-sation after Hutcheson had virtually finished taking up thematter of Carmona'swritten reprimand and after this hadbrought forth some criticism by Carmona of Hutcheson andhim in their managerial'roles.45 The discussion between Hut-cheson and Carmona then changed course and dwelt uponwhether Carmona had made the remarks attributed to himby Perkins and what he meant by his remarks. The conse-quence of this latter exchange was a decision to dischargeCarmona under Rule 43 of the Company'sRules," for threat-ening supervision.That rule calls for mandatory discharge insituations involving"threatening,cursing, slandering or oth-erwise showing disrespect toward supervision,military, com-pany or customer representatives."The issue then,takinginto account the facts that Carmona was active in the Unionand that Respondent admits having knowledge thereof, iswhether,as contends,itdischarged Carmona for uttering athreat in violation of a Company rule, or whether,as GeneralCounsel contends,in effect,the claimed violation of the rulewas a pretext to mask Carmona's discharge because of hisunion activity.I shall now proceed to treat with the signifi-cant aspects of this discharge.b.Carmona's union activityCarmona,like Canales,was one of those who assisted FidelSanchez, the organizer for the Union,in the organizationaldrive, and helped him in the formulation of an in-plant organ-izing committee and in the selection of committeemen fromamong the employees.Carmona accompanied Sanchez onvisits to the homes of employees in an effort to get them tosign union authorization cards and also turned over signedauthorization cards to Sanchez.He attended all regular meet-ings of the Union,as well as the in-plant committee meetings,taking an active part therein.In addition,he was one of thetwo observers for the Union at the election on April 3.c.The firstsession in Hutcheson'soffice on June 4As already noted,Carmona was escorted to Hutcheson'soffice by Perkins,at Hutcheson's request.In the office at thetime were Hutcheson and Ed Koshina,the productionmanager.The record establishes that Hutcheson initiated thebusiness at hand by telling Carmona that he was going to givehim, as well asAlvarez,a reprimand because they had wastedtwo minutes of Company time in conversation that morning;and that Carmona denied the accusation,maintaining thatAlvarez and he were talking about parts,and refused to signthe written reprimand when he was requested to do so byHutcheson.At thispoint, according to the uncontradictedtestimony of Hutcheson and Perkins,Carmona became criti-cal of the way he was being treated.According to Perkins,Carmona called him a"sorry foreman"and accused him ofcursing people and of conniving ways to get rid of Carmona.According to Hutcheson,Carmona said that he "didn't like°"According to Perkins, they were then "in the midst of the plant anda lot of people."" Perkens' explanation of his timing was, "I didn't tell it to anybody untilafterMr. Hutcheson got through with his business. That is what I was calledin there for."" There is undenied testimony by Hutcheson that each employee is givena copy of these rules at the time he is hired.the way the foremen had been pushing him, the way [he,Hutcheson] had been cursing people. Both Hutcheson andPerkins agree that Perkins thereupon interrupted, saying,"Charlie [Hutcheson] I have got to tell you something thathappened on the way up to the office." After Perkins relatedhis version of the conversation with Carmona, as describedheretofore, Hutcheson began to question Carmona about thisattribution to him by Perkins. According to Carmona, theexchange between Hutcheson and him was as follows: Hut-cheson asked him whether he had said to Perkins, "this betterbe good or only one of us is coming out of there." He an-swered that "[he] didn't say it that way."50 Hutcheson thenasked him what he meant and he answered that he meant that"one of two things happen every time somebody comes to theoffice, you get a reprimand or you get fired." He acknowl-edged also that, when asked by Hutcheson, what he meant bythe statement attributed to him by Perkins, he answered,"What do you think I meant?", and that he could have beenasked the same question a second time and he could havegiven the same answer. Both Hutcheson and Perkins gavemutually corroborative testimony as to this exchange. Eachof them testified that Carmona admitted that he had made theremarks attributed to him; that Hutcheson then asked whatCarmona meant thereby; that Carmona answered, what didyou think I meant?"; and that the question was put to Car-mona again by Hutcheson and Carmona gave the same an-swer.d.The interlude between the first and secondsession in Hutcheson's officeAfter the above exchange, Hutcheson asked Perkins to takeCarmona to the receptionarea andstay there with Carmonauntil called by him. While in thatarea,Perkins and Carmonahad a short conversation. According to Carmona, he said toPerkins, "this is it"; and Perkins replied either "You had itcoming," or "if it is,Jesse, it's your own fault." Perkins, onthe other hand, testified to the following: Carmona said,"Well, I messed myself up, but good thistime,"and he an-swered, "Well, Jesse, you have got nobody to blame butyourself."e.The secondsession inHutcheson's officeAt Hutcheson's request, Carmona was brought back to hisoffice. Present during the sessionwereHutcheson, Perkins,Koshina, Kellenbarger, a personnel man, and Carmona. Ac-cording to Carmona, Hutcheson addressed him and said,referring to some papers, "This is your termination papers-you are no more employed at Gary. Turn in your badge"; inaddition, Hutcheson started reading from these papers andsaid, "We have got you on Article 43, threatening the Com-pany, no respect for the Company." At this, also accordingto Carmona, he interjected that, if he has no respect for theCompany, Hutcheson and others (namely Perkins and Fore-man Schuehle of Section 31) were to blame for having set abad example by using profanelanguagein front of employees,and he pointed out, in this connection, that Hutcheson hadused profanity on one occasion in front of another employeeand him during a discussion about his work. Hutcheson thenasked him to sign the termination papers but he refused. BothHutcheson and Perkins also testified as to what occurred atthis sessions' Their testimony which was,in largepart, mutu-50At another point, Carmona said that he answered, "I am not sayingthat you are saying that."" It was stipulated that, if Koshina were called as a witness, his testimonyconcerning this session and the first session would be the same as theirtestimony. GARY AIRCRAFT CORPORATION321ally corroborativewas asfollows: Hutcheson asked Carmonaagain if hehad made the remarks attributed to him by Per-kins, and Carmona answered in the same way as before. Atthis,Hutcheson told Carmona that he had violated a seriousrule of the Company,namely,Rule 43, and read the rule tohim. Hutcheson then said that he had no alternative but toterminate Carmona, and handed Carmona the terminationpapers, asking Carmona to sign them but Carmona refused.f.ConclusionsI am persuaded that, if made, the statement attributed toCarmona, namely, "it better be good or only one of usis goingto walk out of there," could, in the circumstances, reasonablyhave been understood to constitute a threat to supervisionand, as such, rendered Carmona subject to mandatory dis-charge under Company Rule 43.52 The critical issue here iswhether the statement was, in fact, made. Carmona's tes-timony, at first, was to the effect that, after the above remarkwas attributed to him by Perkins in Hutcheson's office and hewas asked by Hutcheson whether he had made the remark,he disavowed making the remark. However, it was his furthertestimony that he answered, when asked what he meant bythe above remark, "What do you think I meant?" Since thisanswer by Carmona subsumes his having made the remark,it tends to contradict his earlier testimony. In contrast to thisseeminglyambivalent testimony is the mutually corrobora-tive testimony of Respondent's witnesses that Carmona firstadmitted the attribution and then, when asked what he meantthereby, answered, "What do you think I meant?" As thisquoted answer by Carmonais a morelogicalsequiturto anadmission than to a disavowal of the attribution, I am per-suaded, and find, on the basis of the logic as well as theprobabilities of the situation, that Respondent'switnessestestified more reliably than Carmona and that Carmona didadmit making the remark attributed to him by Perkins."In light of the foregoing, it cannot be gainsaid that, at thetimeof Respondent's decision to terminate Carmona, a validreason grounded in Carmona's uttering a threat to super-vision in violation of Company Rule 43 existed for takingsuch action. However, this must be measured against the factthat Carmona was active in the Union, that Respondent wasaware thereof, and that Respondent had engaged in otherunfair labor practices, as found therein, and manifestedtherebyan union animus.54On balance, and particularly asCarmona admitted making the threat to supervision and asRespondent acted consistently with its rules, which hadtheretofore been made known to Carmona and which man-dated discharge in such a situation, I am satisfied that therecord does not preponderate in favor of a finding that Re-spondent discharged Carmona because of his union activity.Accordingly, I conclude, and find, that the allegations of theamended consolidated complaint that Respondent dis-cnminatonly discharged Carmona in violation of Section" Hutcheson testified, in this connection, that the remarks were "to[him] a plain threat toward [a] supervisor," and that "[he] thought it was avery obvious threat "" While I take cognizance of the testimony of Carmona and Perkins asto the short conversation between them during the interval between the firstand second sessions in Hutcheson's office that day, I draw no implicationsadverse to Carmona therefrom and place no reliance thereon in making theabove finding Thus, while Carmona, according to his own testimony, appar-ently foresaw that he was headed for discharge, that testimony, as well asPerkins' version of what Carmona said, falls short of an admission by Car-mona that he had made the statement attributed to him" I am not persuaded that the record preponderates in favor of a finding,as contended, in effect, by the General Counsel, that there was a meaningfulchange of attitude for the worse toward Carmona after the election on April3, at which he was one of the two observers for the Union8(a)(3) and (1) of the Act have not been sustained by therecord."Upon the basis of the entire record, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By the following conduct which interfered with, re-strained and coerced employees in the exercises of the rightsguaranteed in Section 7 of the Act, Respondent has engaged,and isengaging, in unfair labor practices within themeaningof Section 8(a)(1) of the Act:(a) Engaging in surveillance of the union activities ofits employees by attendance at a union meeting.(b) Soliciting the aid of employees to tell other em-ployees to vote against the Union in an upcoming elec-tion.(c) Impliedly threatening employees with plant re-moval or closing down and terminating operations, if theUnion prevailed in an upcoming election.(d)Granting benefits to its employees during an or-ganizational campaignby the Union in order to inducethem to abandon the Union.(e)Granting benefits to its employees duringan organ-izationalcampaignby the Union and thereafter with-drawing them in order to induce them to abandon theUnion.4.By discharging employee Guadalupe R. Canales onMarch 13, 1970, because he engaged in union activity pro-tected by the Act, Respondent has discriminated in regard tothe hire or tenure of employment of its employees, and isengagingin unfair labor practices within the meaning of Sec-tion 8(a)(3) and (1) of the Act.5.Respondent has not discriminatedagainstemployeeJesse Carmona in violation of Section 8(a)(3) and (1) of theAct nor has it violated Section 8(a)(1) of the Act in anyrespect not found herein.IV FINDINGS AS TO THE UNION'S OBJECTIONSTO THE ELECTION IN CASE 23-RC-3399It isapparent from my findings heretofore with respect tothe allegations in the amended complaints herein that Re-spondent-Employer contravened the Act during the criticalperiod between the filing of the petition in Case 23-RC-3399on February 2 and April 3, the day of the election. It neces-sarily follows therefrom that thereismerit inthose objectionsby the Union to the above election which have their counter-part in these sustained allegations. Accordingly, I find meritin, and wouldsustain,objections 1(b) relating to unlawfulsurveillance, 1(d) relating to threats to close the plant in theevent the employees voted in favor of the Union, and 1(e)relating to promises of benefits in order to affect the resultsof the election, and I also find without merit, and wouldoverrule, objections 1(a) relating to coercive interrogationand 1(c) pertaining to threats of loss of benefits for supportingthe Union and/or voting in favor of it, and objection 2 per-tainingto the giving of wage increases immediately before theelection so as to dissuade employees from voting for theUnion." I find it unnecessary to pass upon, and do not decide, whether Carmonawas, in fact, loafing during the morning of the discharge and whether Re-spondent properly sought to reprimand him therefor For, I am satisfied thata finding in the negative on these issues would not derogate from my conclu-sions above that Carmona's discharge did not violate the Act 322DECISIONSOF NATIONALLABOR RELATIONS BOARDThere remains for consideration objection 3, which readsas follows:The majority of eligible voters are Spanish speakingAmericans, many of whom do not read English. For thatreason arrangements were made with the RegionalOffice to have the Notices of Election prepared in bothSpanish and English. Such notices were prepared in bothSpanish and English and were sent to the parties withinstructions to the Employer that such notices were tobe posted in suitable and conspicuous places in andabout the Company's property. Nevertheless, the Em-ployer only posted those notices which were printed inEnglish with the results that many employees were de-nied the opportunity to understand the purpose of theelection or the assurance contained in the notice that theelectionwas to be a secret ballot election conductedunder the supervision of the National Labor RelationsBoard.The record shows that, after entering into the consent elec-tion agreement, the Union, without the knowledge of Re-spondent-Employer or its attorneys, unilaterally requested ofa Board agent that election notices be posted in English andin Spanish. Thereafter, in the letter of transmittal from theRegional Director to Respondent-Employer there were in-cluded four election notices in English (except that the sam-ple ballot set forth therein was in both English and Spanish),four election notices in Spanish (except also for the bilingualsample ballot therein), a certificate of posting, and an electioncheck sheet. The latter indicated that two notices were to beposted by Respondent-Employer in suitable and conspicuousplaces and that two extra notices were to be used in the eventof mutilation, loss, etc. Respondent-Employer thereuponposted two of the English election notices in conspicuousplaces in the plant. Respondent-Employer's explanation forposting only the English notices is that the eight notices sentto it with the letter of transmittal were so arranged that thefour English notices were on top and the four Spanish noticeswere underneath, and that Company officials pulled the toptwo notices and posted them. In this connection, there istestimony by Bambace, of counsel for Respondent-Employerherein, that, in his capacity as legal representative of Re-spondent-Employer in the election proceedings, he receiveda copy of the letter of transmittal but it contained no electionnotice in Spanish; its contents were an election notice inEnglish and an election check sheet. The record also showsthat shortly before the election there went out from the Unionto all the employees appearing on the list of employees, fur-nished by Respondent-Employer to the Union in accordancewith Board directions, a handbill with one side in English andthe other side in Spanish, which set forth graphically and inwords the mechanics of the election procedures; urged a"yes" vote for the Union; and explained what a "yes" votemeans,as follows:You are telling the U. S. Government to certify theUNION.This gives the union the legal right toREPRE-SENT US.It gives all of us the opportunity to worktogether for better wages-better conditions-and realsecurity. A "YES" vote does not mean you are voting forany person. A "YES" vote is not a vote against thecompany or your boss. A "YES" vote is a vote for your-self and your fellow workers.In addition, all but three of the eligible employees voted and,of these three, one employee did not vote because he was inthe hospital at the time. Further, there is no evidence what-ever of any employee claiming that his ballot, as marked, didnot express his true intent.In light of all the foregoing, I am persuaded that the failureof Respondent-Employer to post election notices in Spanishis insufficient ground for sustaining this objection. Thus, Re-spondent-Employer had no advance knowledge that noticesin Spanish, as well as in English, had been requested or werebeing provided; the election notices which were posted didcontain a sample ballot in both English and Spanish; theUnion's leaflet to its employees explained the mechanics ofthe election procedures both in English and in Spanish; thevastmajority of Respondent-Employer's employees voted,and, so far as appears, no employee who voted has sinceclaimed that his ballot, as marked, did not express his trueintent; and the tally of ballots signed by the observers for bothparties certified that the election was fairly conducted. Itfollows therefore, and I am satisfied, that the conditions un-der which the election was conducted were adequate to assurethe effective and informed expression by all employees oftheir true desires.56 Accordingly, I recommend that objection3 be overruled.Recommendation Respecting the ElectionAs I have found merit in objections 1(b), 1 (d) and 1(e), Ifind that this objectionable conduct by Respondent-Employer, as well as the unlawful discharge of Canales, alloccurring, as they did, subsequent to the Union's filing of itsrepresentation petition herein but before the election, weresufficient to taint the atmosphere so that a free and fair elec-tion could not be held. I therefore recommend that the resultsof this election be set aside and a new election be conductedat a time to be determined by the Regional Director.The Remedy Respecting the UnfairLabor Practices FoundHaving found that Respondent has engaged in unfair laborpractices within the meaning of Sections 8(a)(1) and 8(a)(3)of the Act, I shall recommend that it cease and desist there-from and that a broad order issue designed to protect itsemployees.Having found that Respondent violated Section 8(a)(3) and(1) of the Act by discharging Guadalupe R. Canales, I shallalso recommend affirmatively that Respondent offer him im-mediate and full reinstatement to his former or substantiallyequivalent position,without prejudice to his seniority orother rights and privileges, and make him whole for any lossof earnings he may have suffered as a result of the discrimina-tion against him by payment to him of a sum of money equalto that which he would have earned as wages from the dateof such discrimination to the date of Respondent's offer ofreinstatement, less his net earnings during such period, withbackpay and interest thereon to be computed in the mannerprescribed by the Board inF.W. Woolworth Co.,90 NLRB289, andIsis Plumbing & Heating Co., Inc.,138 NLRB 716.RECOMMENDED ORDER57Upon the basis of the foregoing findings of fact and conclu-sions of law, and upon the entire record in the case, I reccom-mend that:?4See, in this connection,Thomas A. Nelson d/b/a Trio Metal Cap Com-pany,168 NLRB No. 105." In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes. GARY AIRCRAFT CORPORATIONA. Respondent, its officers, agents, successors and assigns,shall1.Cease and desist from:(a) Engaging in surveillance of the union activities of itsemployees by attending union meetings.(b) Soliciting the aid of employees to tell other employeesto vote against the International Brotherhood of OperativePotters, AFL-CIO-CLC, herein called the Union,in an up-coming election.(c) Impliedly threatening employees with plant removal orclosing down and terminating operations, if the Union pre-vailed in an upcoming election.(d) Granting benefits to its employees during an organiza-tional campaign in order to induce them to abandon theUnion.(e)Granting benefits to its employees during an organiza-tional campaign and thereafter withdrawing them in order toinduce them to abandon the Union.(f)Discouraging membership in the Union, or any otherlabor organization of its employees, by discharging or other-wise discriminating against its employees in regard to hire,tenure, or any other condition of employment.(g) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to join orassist a union, to bargain collectively through representativesof their own choosing, and to engage in other concertedactivities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any and all suchactivities.2.Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Offer to Guadalupe R. Canales immediate and fullreinstatement to his former job, or if that job no longer exists,to a substantially equivalent position without prejudice to hisseniority or other rights and privileges, and make him wholefor any loss of earnings he may have suffered as a result ofthe discrimination practiced against him, in the manner setforth in the section of this Decision entitled "The Remedy."323(b)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports and all other records necessary indetermining the amount due as backpay.(c) Notify Guadalupe R. Canales, if presently serving in theArmed Forces of the United States, of his right to full rein-statement, upon application, in accordance with the SelectiveService Act and the Universal Military Service and TrainingAct of 1948, as amended, after discharge from the ArmedForces.(d) Post at its plant in Hondo, Texas, copies of the noticeattached,marked "Appendix."58 Copies of said notice, onforms provided by the Regional Director for Region 23, afterbeingsigned by a representative of Respondent, shall beposted by Respondent immediately upon receipt thereof andbe maintained for 60 consecutive days thereafter in conspicu-ous places, includingall placeswhere notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(e) Notify the said Regional Director, in writing, within 20days from the date of the receipt of this Trial Examiner'sDecision, what steps Respondent has taken to comply here-with.59(f) It is further recommended that the amended complaintsbe dismissed insofar as they allege violations of the Act notfound herein." In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall be changed to read"Posted pursuant to a judgment of the United States Court of Appealsenforcing an order of the National Labor Relations Board "" In the event that this Recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify said Regional Director, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith "